"";..o'    -'    ..,

          AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)



                                              UNITED STATES DISTRICT COURT
                                                         SOUTHERN DISTRICT OF CALIFORNIA

                               United States of America                                JUDGMENT IN A CRIMINAL CASE
                                          v.                                           (For Offenses Committed On or After November I, 1987)


                                  Octavio Cruz-Salinas                                 Case Number:. 3:19-mj-22100

                                                                                       Jesus Mosqu"'10
                                                                                       Defendant's Attorn y


          REGISTRATION NO• 85315298

          THE DEFENDANT:
           IZl pleaded guilty to count(s) 1 of Complaint
                                                                                                                                       .
                                                    ---~--------~-~--+--,...,.,u,c,~.,,.,,-,u~·~1~L"".n."""::.i"'·•,m1c~.,~..,.A~·~=n~,--+
                D was found guilty to count(s)                                             SOUTHE'1'i DISTRICr C;F CAL!FORNIA
                  after a plea of not guilty.                                                    ·----··---- .. _.. --··-··- '
                  Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

          Title & Section                   Nature of Offense                                                            Count Number(s)
          8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                  1

                D The defendant has been found not guilty on count(s)
                                                                                   ---------------~---
                0 Count(s)                                                              dismissed on the motion of the United States.
                             -----------------~


                                                      IMPRISONMENT
                 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
          imprisonedfor a term of:

                                         ~TIME SERVED                              D -------~__ days

                IZl Assessment: $10 WAIVED IZl Fine: WAIVED
                lg] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                the defendant's possession at the time of arrest upon their deportation or removal.
                 D Court recommends defendant be deported/removed with relative,                           charged in case


               IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
          of any change of name, residence, ormailing address until all fines, restitution, costs, and special assessments
          imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
          United States Attorney of any material change in the defendant's economic circumstances.

                                                                                     Friday, May 24, 2019
                                                                                     Date of Imposition of Sentence


                                                                                     JW.icfiae{J, Seng
                                                                                     HONORABLE MICHAEL J. SENG
                                                                                     UNITED STATES MAGISTRATE JUDGE



           Clerk's Office Copy                                                                                                     3:19-mj-22100
